Motion for reargument denied, with $10 costs. Section 1444-a of the Civil Practice Act, added by chapter 213 of the Laws of 1948, creates a new statutory right of action for damages in favor of tenants and against landlords, where landlords, within specified periods of time, lease to third persons or fail to occupy housing accommodations from which tenants have been dispossessed. There is no indication that the Legislature intended to impose these time limits retroactively. Present — Lewis, P. J., Johnston, Adel, Sneed and Wenzel, JJ. [See ante, p. 408.]